DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 17, 2020, August 24, 2020 and May 18, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2-3 and 8-9 objected to because of the following informalities:  
The term “historical” is unclear in the claim set. A definition isn’t found in the specification, and the examiner believes this to mean ‘any image taken prior’ but the examiner isn’t clear if that is the intent of the applicant.  Perhaps replacing “historical” with “prior” or “previous” is more appropriate.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over a machine translation of CN109199322 (hereinafter CN ‘322) and further in view of Niemeijer, M., Abràmoff, M. D., &amp; van Ginneken, B. (2009). Fast detection of the optic disc and fovea in color fundus photographs. Medical Image Analysis, 13(6), 859–870. https://doi.org/10.1016/j.media.2009.08.003 (hereinafter Neimeijer).
Regarding independent claim 1, CN ‘322 discloses a method for recognizing a macular region (Page 1, “The present invention relates to the field of image analysis, and in particular to a method for detecting a macula and a storage device.”), comprising:
obtaining a fundus image of a target object (Page 4, “The following methods may be adopted: for the fundus image to be inspected, the fundus image is positioned by using the prior art,”);
extracting blood vessel information and optic disc information from the fundus image (Abstract, “reading a positioning result of an optic disc; reading the blood vessel segmentation result”).
CN ‘322 fails to explicitly disclose as further recited, however Neimeijer discloses inputting the blood vessel information and the optic disc information into a regression model to obtain location information of a macular fovea (Page 864, section 3.5.3. Regression feature selection); and
(Abstract, “A fully automated, fast method to detect the fovea and the optic disc in digital color photographs of the retina is presented. The method makes few assumptions about the location of both structures in the image.”… “The location with the lowest predicted distance to the fovea within the foveal search area is selected as the fovea location;” Page 866, “For each image we determined whether the optic disc location found by the algorithm was inside the border of the optic disc as indicated in the ground truth. For the fovea we determined if it was indicated within 40 pixels of the true location.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Neimeijer in order to create a fully automated and fast method to detect the fovea and optic disc in color photographs.
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Neimeijer in the combination further discloses further comprising:
obtaining at least one historical fundus image (page 860, “In this work 1100 digital color fundus photographs were used. They were sequentially selected from a diabetic retinopathy screening program (Abramoff and Suttorp-Schulten, 2005). The images represent real world screening data, acquired at twenty different sites using different cameras at different resolutions;” being that these images are captured prior, they are read as historical fundus images);
obtaining historical blood vessel information, historical optic disc information, and historical location information of the macular fovea based on the at least one historical fundus image (page 861, “The set of 1000 typical screening images was split into a training set of 500 images and a test set of 500 images”… “Observers marked the optic disc center and four points on the optic disc border
as well as a single point in the center of the fovea location. The four points on the optic disc border were used to determine a rough segmentation of the optic disc. By interpreting the distance of each of the four points to the optic disc center point as local optic disc radii, the optic disc radius at any angle can be estimated using linear interpolation which allows us to generate a rough segmentation of the complete optic disc from the four marked border points.”); and
training the regression model by taking the historical blood vessel information and the historical optic disc information as input parameters of the regression model and taking the historical location information of the macular fovea as an output parameter of the regression model (Page 861, “In this approach a kNN classifier is trained using example pixels that have been labeled as either vessel or non-vessel.”… “The kNN regressor requires a training phase in which measurement pairs (d, x) that are collected from various locations in a set of training images are put together in a training set;” page 863, “The training phase consists of the extraction of measurement pairs from a set of training images. To extract the measurement pairs from the 500 training images a two-step sampling process was employed. In the first step the area around the known, correct object of interest within the radius of the template, r, was sampled in a uniform grid spaced 8 pixels apart resulting in about 78 measurements per image.” … “In a second step a substantial number (500) of randomly selected locations (i.e. not on a grid) in the training image were sampled in a similar fashion.”).
Regarding dependent claim 3, the rejection of claim 2 is incorporated herein. Additionally, Neimeijer in the combination further discloses wherein the historical blood vessel information comprises:
historical coordinates of a blood vessel barycenter (page 862, “Average width of the vessels. The average value of w associated with the centerline pixels on the template border of the unique vessel segments from feature 1;” knowing the centerline pixels, makes it inherent and necessitated to know their location), and historical coordinates of a convergence point of at least two blood vessels (page 862, “Number of vessels. A count of the number of unique vessel segments intersecting the template border;” in order to know unique vessels, one must know starting and ending points (and thus convergence points as well)), and
the historical optic disc information comprises: a historical center of an optic disc, a historical horizontal diameter of the optic disc, and a historical vertical diameter of the (Page 861, “Observers marked the optic disc center and four points on the optic disc border as well as a single point in the center of the fovea location. The four points on the optic disc border were used to determine a rough segmentation of the optic disc. By interpreting the distance of each of the four points to the optic disc center point as local optic disc radii, the optic disc radius at any angle can be estimated using linear interpolation which allows us to generate a rough segmentation of the complete optic disc from the four marked border points;” a center of the optic disc, is being read as both the distance in a horizontal and vertical direction).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, CN ‘322 in the combination further discloses wherein the determining location information of the macular region of an eye of the target object, based on the location information of the macula fovea comprises:
determining a radius of the macular region based on the optic disc information (abstract, “The method comprises that steps of: reading a positioning result of an optic disc; reading the blood vessel segmentation result; constructing a first circle with the center point of the optic disc as the center and twice the diameter of the optic disc as the radius;”); and
determining the location information of the macular region by taking the location information of the macula fovea as a center point based on the radius of the macular region (page 4, “The radius constructs a second circle, and the annular area formed by the two circles is defined as a candidate area of the macula.”).

generating a mask based on the location information of the macular region of the eye of the target object (Page 859, “detecting and masking the disc is the main motivation for this work”); and
obtaining an image at the macular region of the eye of the target object based on the mask and the fundus image of the target object (page 861, “Each of the images is pre-processed before the localization of the optic disc and the fovea commences. First the FOV is detected by calculating the gradient magnitude of the red plane of the image. Several different FOV masks are then fitted to this gradient magnitude image and the best fitting mask is chosen;” this is read as the output is based upon both the initial input fundus image, and the mask (which is also derived from the fundus image)).
Regarding independent claim 7, the references and analysis of claim 1 apply directly. Additionally, CN ‘322 in the combination further discloses a device for recognizing a macular region (Abstract, “The invention relates to the field of image analysis, in particular to a macula lutea detection method and a storage device.”), comprising one or more processors (Page 3, “spot detection method can be applied to a storage device. In this embodiment, a storage device may be a smart phone, a tablet computer, a desktop PC, a notebook computer, a PDA, or the like.” It is necessitated and implied by the method to be executed, that a computer with a non-transitory computer-readable media with instructions for execution is used); and
a non-transitory storage device configured to store computer executable instructions, wherein the computer executable instructions (it is necessitated and inherent to the method to be executed, that there is a program or software form in which the method can be carried out by the noted computers which can be used (see prior limitation))
Regarding dependent claim 8, the rejection of claim 7 is incorporated herein. Additionally, the references and analysis of claim 2 apply directly.
Regarding dependent claim 9, the rejection of claim 8 is incorporated herein. Additionally, the references and analysis of claim 3 apply directly.
Regarding dependent claim 11, the rejection of claim 7 is incorporated herein. Additionally, the references and analysis of claim 5 apply directly.
Regarding dependent claim 12, the rejection of claim 7 is incorporated herein. Additionally, the references and analysis of claim 6 apply directly.
Regarding independent claim 13, the references and analysis of claim 1 apply directly. Additionally, CN ‘322 in the combination further discloses A non-transitory, computer-readable media having instructions encoded thereon (Page 3, “spot detection method can be applied to a storage device. In this embodiment, a storage device may be a smart phone, a tablet computer, a desktop PC, a notebook computer, a PDA, or the like.” It is necessitated and implied by the method to be executed, that a computer with a non-transitory computer-readable media with instructions for execution is used).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘322 further in view of Neimeijer as applied to claims 1 and 7 respectively above, and further in view of a machine translation of CN 105718919 (hereinafter CN ‘919).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, CN ‘322 discloses wherein the extracting blood vessel information and optic disc information from the fundus image comprises:
determining a center of the optic disc, a horizontal diameter of the optic disc and a vertical diameter of the optic disc based on the fundus image (Page 4, “diameter. The following methods may be adopted: for the fundus image to be inspected, the fundus image is positioned by using the prior art, and the OD_C coordinates of the optic disc center, the ODD of the optic disc diameter, and the like are acquired.”);
obtaining a location information set of a blood vessel from the fundus image, wherein the location information in location information sets of different blood vessels is at least partially different (Page 4, “the blood vessel segmentation result is read. It is possible to adopt a method of performing blood vessel segmentation using a prior art fundus image to be examined, such as a threshold segmentation method and a blood vessel segmentation method based on deep learning;” as the blood vessels are in varying locations, the location information is inherently different); and
CN ‘322 and Neimeijer in the combination as a whole fail to explicitly disclose as further recited. However, CN ‘919 discloses determining coordinates where an overlapping region of multiple blood vessels is the largest, as coordinates of a convergence point (page 3, “so as to obtain the vote count the most pixel points, corresponding to the vascular network convergence of peak position” … “so as to find the vascular network convergence most dense position;” the vote count at peak position is read as the largest overlapping region ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of CN ‘919 in order to improve accuracy in determining the disc location within a fundus image (abstract).
Regarding dependent claim 10, the rejection of claim 7 is incorporated herein. Additionally, the references and analysis of claim 4 apply directly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2009183332 A discloses a method of performing a panoramic three dimensional image of the fundus
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU LE/Supervisory Patent Examiner, Art Unit 2668